                CITY OF HOUSTON                                                       Sylvester Turner
                                      Legal Department                                Mayor

                                                                                      Ronald Lewis
                                                                                      City Attorney
                                                                                      Legal Department
                                                                                      P.O. Box 368
                                                                                      Houston, Texas 77001-0368
                                                                                      City Hall Annex
                                                                                      900 Bagby, 4th Floor

                                                                                      T. 832.393.6491
                                                                                      F. 832.393.6259
                                                                                      www.houstontx.gov


VIA HAND DELIVERY

February 22, 2018

Ms. Debra V. Jennings                                 Ms. U.A. Lewis
6140 HWY 6, #269                                      99 Detering, Suite #101
Missouri City, Texas 77459                            Houston, Texas 77002
lawyerdvj@gmail.com                                   myattorneyatlaw@gmail.com



       RE:      John Allen, Jr. et. al v. City of Houston, et. al
                Cause #: 4:18-cv-00171
                U.S. District Court for the Southern District of Texas, Houston Division

Counselors:

Attached is a disc, one for each of you, that contains the relevant files listed in the Defendants
City of Houston and Justin Hayes’ Initial Disclosures. These documents are bates labeled as
COH/Allen #000001-001964. The discs have been inspected and all files can be opened
accordingly.

Should you have any problems, please let me know as soon as possible.



Best regards,

/s/ Jennifer F. Callan
Jennifer F. Callan

Enclosure

EXHIBIT 1
